           Case 1:17-cv-00712-CL       Document 84     Filed 10/07/19    Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION




G. SMITH,
                                                                  Case No. 1:l 7-cv-00712-CL

                       Plaintiff,

                V.
                                                                           REPORT AND
                                                                      RECOMMENDATION
JILL LIMERICK,


                       Defendant.

CLARKE, Magistrate Judge.

         Plaintiff G. Smith brings claims against Defendant Jill Limerick for various state law

claims arising out of a lease agreement for a residential property. In her Second Amended

Complaint, Plaintiff adds two defendants, Barbara Wilt and James Sansone. All three defendants

move to dismiss the Plaintiffs new claims.    For the reasons below, the motions (#34, 44, 53)

should be GRANTED and the majority of Plaintiffs Second Amended Complaint should be

dismissed with prejudice. Plaintiff should be allowed to proceed with her claims for Trespass

and Trespass to Chattels against defendant Limerick, but she should be required to show good

cause prior to being allowed to file any further claims against defendant Sansone or defendant

Wilt.




Page I   REPORT & RECOMMENDATION
           Case 1:17-cv-00712-CL          Document 84        Filed 10/07/19      Page 2 of 5




                                       LEGAL STANDARD

        Pursuant to Fed. R. Civ. P. ("Rule") 12(b)(6), a motion to dismiss will be granted where

the plaintiff fails to state a claim upon which relief may be granted. In order to state a claim for

relief, a pleading must contain "a short and plain statement of the claim showing that the pleader

is entitled to relief." Rule 8(a)(2). "A motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim upon which relief can be granted 'tests the legal sufficiency

of a claim."' Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting

Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)).

       Complaint allegations of pro se plaintiffs are held to less stringent standards than formal

pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Erickson v.

Pardus, 55 l U.S. 89, 94 (2007) (per curiam), and complaints by pro se plaintiffs are liberally

construed, Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621, 623 (9th Cir.1988). A pro

se litigant should be given leave to amend his complaint unless it is absolutely clear that no

amendment could cure the deficiencies of the complaint. Lopez v. Smith, 203 F.3d 1122, 1130-

31 (9th Cir.2000) (en bane); Barrett v. Belleque, 544 F.3d 1060, 1061-62 (9th Cir.2008) (per

curiam).

                                            DISCUSSION

       Plaintiff was given leave to file an amended complaint 1 in order to more sufficiently

allege her claims for fraud and conspiracy to defraud. In her Second Amended Complaint,

however, Plaintiff alleges five new claims along with the two fraud-related claims.                They

include: (3) 2 Abuse of Process, (4) False Imprisonment, (5) Negligent Misrepresentation, (6)


1
  The Court made a mistake in this regard. The fraud and fraud-related claims are subject to a two-year
statute of limitations, as discussed below, and Plaintiff should not have been given leave to amend.
2
  Claims 1 and 2 are Trespass and Trespass to Chattels, which the Court already determined are properly
plead.


Page 2-REPORT & RECOMMENDATION
                    Case 1:17-cv-00712-CL     Document 84       Filed 10/07/19     Page 3 of 5




Fraudulent Misrepresentation, (7) Defamation, (8) Conspiracy to Defame, and (9) Conspiracy to

Defraud. All of these claims are barred by the applicable statutes of limitations and they should

be dismissed with prejudice.              Additionally, the Court does not appear to have personal

jurisdiction over the two additional defendants, Wilt and Sansone. They should be dismissed

from the case, and Plaintiff should not be allowed to file any further claims against them in this

Court without prefiling permission.

         I.         Statutes of limitations bar Plaintiff's newly-added claims.

              The applicable statute of limitations for torts such as abuse of process, false

imprisonment, fraud, and negligent misrepresentation is two years. ORS§ 12.110(1) ("An action

for assault, battery, false imprisonment, or for any injury to the person or rights of another, not

arising on contract, and not especially enumerated in this chapter, shall be commenced within

two years; provided, that in an action at law based upon fraud or deceit, the limitation shall be

deemed to commence only from the discovery of the fraud or deceit."). The statute of limitations

for a defamation claim is one year and "begins to run on the date of the publication of the false or

defamatory statement." ORS § 12.120(2); Allen v. N. W Permanente, P.C., 2013 WL 865967, *4

(D. Or. Jan. 2, 2013), adopted as modified, 2013 WL 865973 (D. Or. Mar. 7, 2013) (citation

omitted).

              All of the events that form the nucleus of the claims at issue in this case took place on or

around mid-May, 2011. Plaintiff initiated her original complaint in this case on May 8, 2017,

nearly six years after the events at issue. Therefore, all of Plaintiffs newly added claims, which

are subject to one- or two-year statutes of limitation, are barred. They should be dismissed with

prejudice.

              II.      Defendants Wilt and Sansone should be dismissed from the case and Plaintiff
                       should be subject to a prefiling order to evaluate any further claims.



Page 3        REPORT & RECOMMENDATION
           Case 1:17-cv-00712-CL        Document 84       Filed 10/07/19     Page 4 of 5




         After the Court gave Plaintiff leave to amend her complaint, Plaintiff added two

additional defendants, Wilt and Sansone. Defendant Wilt is a former landlord of Plaintiffs in

Sonoma County, California, and defendant Sansone is a California attorney who served as

counsel in an unlawful detainer action brought in Sonoma County Superior Court. Because the

Court should dismiss the claims against these defendants with prejudice for the reasons stated

above, it is not necessary to walk through the entire personal jurisdiction inquiry, but it appears

as though the Court does not have personal jurisdiction over these defendants, as they both reside

in California, and they do not have the minimum contacts with the state or the purposeful

availment necessary to form general or specific jurisdiction.

         Additionally, a brief review of the Second Amended Complaint shows that the

connection between these defendants and the alleged claims in this case is tenuous at best, and

more than likely entirely frivolous.     The Court can find no connection other than that the

defendant Limerick may have once lived in the same California town as defendant Wilt, and

Plaintiff has been involved in prior litigation with both parties. None of Plaintiffs current

allegations state a plausible claim for relief against either defendant, even if the claims were not

time-barred.

         Finally, filings submitted by the defendants show that Plaintiff is very likely a vexatious

litigant who has filed these same exact claims against one or both of these defendants in other

courts in California. See Wilt Mtn Dis. (#44, 44-1, 44-2, 44-3).       Plaintiff's only response to

these filings is her claim that these are "disputed facts," which have "never reached a trier of

fact" because "Plaintiff's incompetent former attorney ... failed to show up for the original

superior court trial. .. resulting in a highly improper default judgment." Plf. Opp. 2 (#54).

Essentially, Plaintiff admits these issues have been previously litigated, and at least one default



Page 4   REPORT & RECOMMENDATION
           Case 1:17-cv-00712-CL        Document 84       Filed 10/07/19     Page 5 of 5




judgment was rendered against her. Therefore, these issues, if they are even cognizable, are

subject to res judicata, and Plaintiffs attempt to re-litigate them collaterally in this Court is not

allowed.    Plaintiff should not be allowed to use the Court to carry out a vendetta against

opposing parties from prior litigation, particularly if the claims are frivolous and no personal

jurisdiction exists. Plaintiff should be required to make a showing of good cause prior to filing

any further claims or cases against these defendants in this Court.

                                     RECOMMENDATION

       For the reasons stated above, motions (#34, 44, 53) should be GRANTED and the

majority of Plaintiffs Second Amended Complaint should be dismissed with prejudice. Plaintiff

should be allowed to proceed with her claims for Trespass and Trespass to Chattels against

defendant Limerick, but Plaintiff should be required to show good cause prior to being allowed

to file any further claims against defendant Sansone or defendant Wilt.

       This Report and Recommendation will be referred to a district judge. Objections, if any,

are due no later than fourteen (14) days after the date this recommendation is filed. Fed. R. Civ.

P. 72. If objections are filed, any response is due within fourteen (14) days after being served

with a copy of the objections. Id Parties are advised that the failure to file objections within the

specified time may waive the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d

1153 (9th Cir. 1991).




Page 5 - REPORT & RECOMMENDATION
